Case 1:19-cv-08972-DLC Document 8 Filed 11/19/19 Page 1 of 2

 

 

POWLEY|GIBSON

    
 
 

Nr ee tte neers

Suzanna M. M. Morales PDOARSTYLED. 411 20

 

 

 

ak EY:
Of Counsel eenersnsrena rea 224

 

 

 

smmorales@powleygibson.com

Let i Usk PE see es
VIA ECE etal ENDURA

Hon. Denise Cote
United States District Judge
United States District Court

 

if % Ae ay” Cf “ Loaves
Southern District of New York ,
500 Pearl Street, Room 1910 _
New York, NY 10007 | eset Like

Re: GreenSlate Hoidinas LLC v. Greenslate Commercial Services, LLC
(Case No. 19cv8972 (DLC)

Your Honor:

We represent Plaintiff GreenSiate Holdings LLC (“Plaintiff”) in the above-referenced
matter. We write with regard to the Amended Notice of Initial Pretrial Conference (“Notice”)
(Dkt. 7), in order to respectfully request adjournment of the initial pretrial conference scheduled
for November 22, 2019 at 9:30 A.M.

This is the first request for adjournment. Defendant Greenslate Commercial Services,
LLC (“Defendant”) consents to the adjournment. Plaintiff has not yet served the complaint to
Defendant. Despite diligent attempts to contact Defendant, Plaintiffhas only this week been able
to communicate with Defendant. Plaintiff is not aware of the identity of counsel for Defendant.
We provided a copy of the complaint to Defendant by UPS to Defendant’s registered address
immediately after the complaint was filed in an attempt to resolve the matter amicably, but have
not yet received a substantive response. As directed by the Notice, Plaintiff's counsel also
attempted to send a copy of the Notice to Defendant’s registered address via UPS, which was
returned to Plaintiff after four unsuccessful delivery attempts. Further, an email to the address
listed on Defendant’s website was returned as undeliverable. Fmally this week, we have had
preliminary contact with Defendant by telephone.

Plaintiff respectfully requests adjournment until such time as Plaintiff is able to effect

service and further communicate with Defendant regarding the matter. Plaintiff is available
Friday, December 20; Friday, January 3; or Friday, January 10.

60 Hudson 5treet, Suite 2203 * New York, New York 10013 * 212.226.5054* F 212.226.5085 * www.powleygibsan.com

 

 

 
Case 1:19-cv-08972-DLC Document 8 Filed 11/19/19 Page 2 of 2

POWLEY|GIBSON

Please do not hesitate to contact Plaintiff's undersigned counsel with any questions.
Respectfully submitted,

Sus~—e) frre

Suzanna M. M. Morales

 
